DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 05/26/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al (WO 2010/113983 with an English translation provided by US2012/0128757), in view of Fenske et al (USP 5,837,282), as evidenced by Lockwood et al (of record, JPharmSci, 2003, 92(4), 922-926).
Kikuchi teaches a liposome containing cyclodextrin and an active compound in the liposome internal phase (abstract). There was no limitation on the cyclodextrin (page 5,    section 0091). It was acceptable to combine one or more cyclodextrins, and taught examples included sulfobutyl-ether-β-cyclodextrin and, for example, HP-β-cyclodextrin (pages 5-6,    sections 0095 and 0096).

Kikuchi teaches doxorubicin as an active agent (claim 9). Calcium and sodium salts were disclosed as internal to the liposome (section 0145). A precipitate was obtained (section 0223).
Kikuchi does not teach a metal cation ionophore in the outer phase, as recited in claim 1.
Fenske discloses methods of encapsulating liposomes with active agents, by incubating liposomes in external solutions comprising drugs and ionophores, in order to form drug-loaded liposomes (col 3, lines 27-34). The ionophore facilitates drug loading (abstract). Ionophores useful for drug loading include A23187 and ionomycin (claim 5). Active agents include doxorubicin (col 5, line 63).
As for the location of the ionophore, the ionophore can be removed from the compositions by gel exclusion chromatography or dialysis (col 3, lines 35-39). Since the ionophore is included in the external solution, and is removed by gel exclusion chromatography or dialysis, it can reasonably be concluded that the ionophore is in the outer phase.
Since Kikuchi discloses methods for introducing actives into the internal phase, it would have been obvious to one of ordinary skill in the art to include ionophores in the outer phase of Kikuchi’s composition. An ordinarily skilled artisan would have been motivated because ionophores facilitate drug loading from the external medium 
The instant claims 1 and 9 recite that the salt of sulfobutyl ether cyclodextrin is formed by the interaction of sulfobutyl ether cyclodextrin with ions of sodium, potassium and/or calcium, and that the salt of sulfobutyl ether cyclodextrin forms a precipitate with the active compound in the inner water phase, by using the polyanionic property of the salt of sulfobutyl ether cyclodextrin.
The claim 1 limitation wherein the liposome is prepared by a process comprising the recited steps 1-4 is a product-by-process claim limitation. Further, the claim 1 and 9 limitations of forming a precipitate with the active compound using the polyanionic property of the salt of sulfobutyl ether cyclodextrin is interpreted as a product-by-process claim limitation.
A product-by-process claim is a product claim that defines the claimed product in terms of the process by which it is made. Even though product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
In the instant case, it appears that the claimed product is the same as, or is obvious from, Kikuchi’s product (e.g., Kikuchi taught sulfobutyl ether cyclodextrin, salts and actives in the inner phase; Kikuchi further taught that precipitates were formed). As such, the instant claim is unpatentable even if Kikuchi’s product was made by a different process. Please see MPEP 2113.
Claim 2 is rendered prima facie obvious because Fenske discloses ionomycin, as discussed above.

Kikuchi does not teach the number of sulfo groups on the cyclodextrin, as is recited in claims 4 and 11; however, Lockwood evidences that the cyclodextrin has seven sulfo groups (Lockwood, page 923, 1st para and Fig. 2).
Claims 8-9 and 14-15 are rendered prima facie obvious because Kikuchi discloses that the aqueous solution for the liposome internal phase was prepared by dissolving the cyclodextrin in citric acid and water, then adjusting the solution with ammonia, and diluting with water (e.g. ammonium hydroxide). Liposome lipid powders were hydrated to form the lipid film (e.g. phospholipid, cholesterol, PEG-modified phospholipid). The aqueous solution for the liposome internal phase was added to the lipid film. Doxorubicin was disclosed, as previously discussed.
The obtained liposome preparatory liquid was eluted with an aqueous solution of sodium chloride and histidine, substituting the liposome external phase with the sodium chloride/histidine aqueous solution. The obtained liposome dispersion liquid was thus used to introduce the active agent into the aqueous phase of the liposome (pages 12-13, sections 0177-0180). Fenske discloses a method of introducing actives into the internal phase with an ionophore that is in the external phase, as discussed above.
Claims 16-17 are rendered prima facie obvious because Kikuchi discloses excipients, as discussed above. The liposomes may also comprise antioxidants (page 6, section 0100).
Claim 18 is rendered prima facie obvious because Kikuchi discloses doxorubicin (e.g. anthracycline) (embodiments 8-10 taught administration to cancer-bearing mice), at .

Response to Arguments
Applicant's arguments filed, 05/26/2021, have been fully considered but they are not persuasive.
Applicant argued that Kikuchi does not disclose a salt of SBE-CD.
The Examiner disagrees. Kikuchi taught both sulfobutyl-ether-((β-cyclodextrin (page 6,    section 0096), as well as calcium and sodium salts in the internal phase (section 0145). Further, Kikuchi taught Captisol®, the sodium salt of sulfobutyl ether cyclodextrin (sections 0096, 0198-0199, 0209-0211, 0215, 0224).
Applicant argued that Kikuchi does not use SBE-CD in any of its examples.
The Examiner responds that Kikuchi is not required to use SBE-CD in any of its examples. Kikuchi was relied upon as a whole, rather than examples contained therein, and is relevant as prior art for all that it contains. MPEP 2123 I.
Applicants cited Kikuchi at paragraphs 0093-0094 to note that the art lists hundreds of compounds, and does not include a salt.
The Examiner responds that Kikuchi's disclosure of a multitude of combinations does not necessarily render any particular formulation less obvious.  Furthermore, Kikuchi taught salts, as discussed above.
Applicant argued that the instantly recited formation of precipitate is not only a characteristic of the preparation method, but is also a feature of the product itself, wherein 
The Examiner responds that the originally filed application [0026 and 0030] states that with sulfobutyl ether cyclodextrin salt in inner water phase to load the drug, the anion in the inner water phase forms a precipitate with the drug molecule, and thus extends drug release. Each sulfobutyl ether molecule has 6.5 SO3 2− at average, and can bind to multiple drug molecules simultaneously and form a more complex precipitate structure, where one of the critical factors for drug release is the complexity of the precipitate formed between the anion and the drug. With sulfobutyl ether cyclodextrin salt, a high encapsulation rate is achieved, and the drug retention time is significantly extended, in comparison with prior art liposomes having ammonium sulfate as the inner water phase.
Kikuchi taught sulfobutyl ether cyclodextrin salt and an active compound in the liposome internal phase. Lockwood evidenced that the cyclodextrin has seven sulfo groups (Lockwood, page 923, 1st para and Fig. 2). The Examiner disagrees that there are alleged structural differences between the claimed invention and the liposome taught by the combined teachings of the prior art.
Applicant argued that the claimed liposome has a significant impact on drug encapsulation efficiency, an alleged unexpected result. Applicant argued that Fenske’s results are unpredictable.
The Examiner disagrees. An improved encapsulation efficiency of the active, with cyclodextrin-loading, is known and expected [Kikuchi; 0034-35, 0113]. At section [0183], Kikuchi disclosed entrapment efficiencies of 98.4 % and 99.4 % with the presence of cyclodextrin in the internal phase of the liposome. Kikuchi’s Table 1 disclosed HP-β-
Additionally, Fenske (col 1, lines 66-67) disclosed that the ability of transmembrane pH gradients to influence drug loading has long been recognized. Moreover, Fenske teaches that the ionophore provides for liposomes having high drug to lipid ratios (Fenske, at col 3, lines 7-10).As per Fenske (col 7, line 57 bridging to col 8, line 14), the general principle of ion-mediated loading is straightforward, where a number of parameters can be varied in order to achieve optimal drug uptake (e.g., lipid composition, ionophore to lipid ratio, pH, chelators, etc.).
Fenske further noted doxorubicin and vincristine (e.g., two exemplary drugs loaded into the instant liposomal formulation; Applicant’s Table 1) liposomal formulations having significantly higher drug to lipid ratios, and with improved retention (e.g., increased encapsulation), when the drugs were loaded with a pH gradient (col 2, lines 31-41). In other words, the pH gradient generates an increased drug uptake (Fenske, col 2, lines 63-64). 
It appears expected that ion loading influences (i.e., increases) drug uptake, which can be manipulated as desired to achieve optimal loading. This is because it is well known in the art that transmembrane pH gradients facilitate drug loading, and that ionophores expectedly improve drug encapsulation (Fenske). 
The Applicant’s allegations of an unexpected effect, on drug encapsulation, are non-persuasive.
.
Applicant requested rejoinder of non-elected claims, to which the Examiner responds that no claims are allowed.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 8-11 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,871,253, in view of Kikuchi et al (WO 2010/113983 with an English translation provided by US2012/0128757).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The issued claims recite all of the features instantly recited for the liposome except for (1) an active comprising one or more of doxorubicin, epirubicin, pirarubicin, idarubicin and mitoxantrone; (2) the salt of sulfobutyl ether cyclodextrin forming a precipitate with the active compound; (3) an improved encapsulation efficiency. The instant claims require both (1) and (2), and the said requirements are not recited by the issued claims.

Methods for introducing active agents into the liposome internal phase were disclosed (abstract and section 0034). As can be seen from Table 1, the presence of cyclodextrin in the liposome internal water phase achieved entrapment of the active with very high efficiency (e.g., entrapment ratio of HP-β-CD at 75.9 %, 98.4 % and 99.4 %). Kikuchi teaches doxorubicin as an active agent (claim 9). Calcium and sodium salts were disclosed as internal to the liposome (section 0145). A precipitate was obtained (section 0223).
Thus, it would have been prima facie obvious to one of ordinary skill in the art to prepare the issued formulation by Kikuchi’s teachings. An ordinarily skilled artisan would have been motivated to formulate a liposomal pharmaceutical preparation for treating tumors.

Response to Arguments
Applicant's arguments filed 05/26/2021 have been fully considered but they are not persuasive.
Applicants argued that the cited patent does not teach (1) an active comprising one or more of doxorubicin, epirubicin, pirarubicin, idarubicin and mitoxantrone; (2) the 
The Examiner responds that the obviousness-type nonstatutory double patenting rejection over the instant claims was made in view of Kikuchi, where Kikuchi teaches a liposome containing cyclodextrin and an active compound in the liposome internal phase (abstract). There was no limitation on the cyclodextrin (page 5,    section 0091). It was acceptable to combine one or more cyclodextrins, and taught examples included sulfobutyl-ether-β-cyclodextrin and, for example, HP-β-cyclodextrin (pages 5-6,    sections 0095 and 0096). 
Methods for introducing active agents into the liposome internal phase were disclosed (abstract and section 0034). As can be seen from Table 1 of Kikuchi, the presence of cyclodextrin in the liposome internal water phase achieved entrapment of the active with very high efficiency (e.g., entrapment ratio of HP-β-CD at 75.9 %, 98.4 % and 99.4 %). Kikuchi teaches doxorubicin as an active agent (claim 9). Calcium and sodium salts were disclosed as internal to the liposome (section 0145). A precipitate was obtained (section 0223).
Thus, it would have been prima facie obvious to one of ordinary skill in the art to prepare the issued formulation by Kikuchi’s teachings. An ordinarily skilled artisan would have been motivated to formulate a liposomal pharmaceutical preparation for treating tumors.
The obviousness-type nonstatutory double patenting rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CELESTE A RONEY/           Primary Examiner, Art Unit 1612